Exhibit 10.1

SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER

This SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Second Amendment”)
is entered into as of March 14, 2013 (the “Effective Date”), between PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (“Parent”), PNK HOLDINGS, INC., a
Delaware corporation and a wholly-owned Subsidiary of Parent (“HoldCo”), PNK
DEVELOPMENT 32, INC., a Nevada corporation and a wholly-owned Subsidiary of
HoldCo (“Merger Sub”) and AMERISTAR CASINOS, INC., a Nevada corporation (the
“Company”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Merger Agreement (as defined below).

R E C I T A L S

WHEREAS, the parties hereto entered into that certain Agreement and Plan of
Merger dated as of December 20, 2012, as amended by that certain First Amendment
to Agreement and Plan of Merger dated as of February 1, 2013, by and among
Parent, HoldCo, Merger Sub and the Company (the “Merger Agreement”);

WHEREAS, the parties hereto desire to further amend the Merger Agreement; and

WHEREAS, pursuant to Section 7.4 of the Merger Agreement, the Merger Agreement
may not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment to the Merger Agreement, signed on behalf of each of the parties
in interest at the time of the amendment.

A G R E E M E N T

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Ownership and Operations of HoldCo. Section 4.6 of the Merger Agreement shall
be amended to replace the figure “150,000,000” with “1,000”.

2. Stockholders’ Meeting. Section 5.5(b) of the Merger Agreement shall be
amended to replace the words “40 days following the clearance of the Proxy
Statement by the SEC” with “April 25, 2013”.

3. Binding Amendment. This Second Amendment constitutes a valid amendment of the
Merger Agreement. In the event of any conflict between the provisions of the
Merger Agreement and the provisions of this Second Amendment, the provisions of
this Second Amendment shall control.

4. Further Assurances. Each party hereto agrees to execute and deliver to the
other parties hereto such other documents and information and to do such further
acts as the requesting party may reasonably request to further effect the
transactions contemplated by this Second Amendment.

 

1



--------------------------------------------------------------------------------

5. No Other Amendments. Except for the amendments expressly set forth above, the
text of the Merger Agreement shall remain unchanged and in full force and
effect.

6. Reference to and Effect on the Merger Agreement. Upon the effectiveness of
this Second Amendment, on and after the date hereof, each reference in the
Merger Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Merger Agreement shall mean and be a reference to the
Merger Agreement as amended hereby.

7. Incorporation by Reference. Sections 8.7, 8.8, 8.9, 8.11, 8.12, 8.13, 8.14,
and 8.15 of the Merger Agreement are hereby incorporated by reference and shall
apply mutatis mutandis to this Second Amendment.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the day and year first written above.

 

PINNACLE ENTERTAINMENT, INC. By:  

/s/ Anthony Sanfilippo

  Name:   Anthony Sanfilippo   Title:   President and Chief Executive Officer

 

PNK HOLDINGS, INC. By:  

/s/ Anthony Sanfilippo

  Name:   Anthony Sanfilippo   Title:   President

 

PNK DEVELOPMENT 32, INC. By:  

/s/ Anthony Sanfilippo

  Name:   Anthony Sanfilippo   Title:   President

 

AMERISTAR CASINOS, INC. By:  

/s/ Gordon R. Kanofsky

  Name:   Gordon R. Kanofsky   Title:   Chief Executive Officer